            Case 1:20-cv-10361-LLS Document 9 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JINJA J.J. JOHNSON,

                                 Plaintiff,
                                                                 20-CV-10361 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
RAMOS, et al.,

                                 Defendants.

         Pursuant to the order issued July 2, 2021, dismissing the complaint, with 30 days’ leave

to amend,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 10, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
